NOONAN, Circuit Judge, dissenting:
A party moving for summary judgment has the burden of “ ‘showing’ — that is, pointing out to the- district court — that there is an absence of evidence to support the non-moving party’s case.” Celotex Corp. v. Catrett, — U.S. —, 106 S.Ct. 2548, 2554, 91 L.Ed.2d 265 (1986). The moving party does not — as some courts of appeals have misread Adickes v. S.H. Kress & Co., 398 U.S. 144, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970) — have the burden of proving the absence of evidence to establish all the essential elements of the nonmovant’s case. Celotex, 106 S.Ct. at 2554. If the non-movant “fails to make a showing sufficient to establish the existence of an element essential to that party’s case, and on which that party will bear the burden of proof of trial,” no genuine issue as to any material fact remains and the moving party is entitled to summary judgment. Id. at 2553. In this case, Allen, the nonmovant, has failed to show such essential elements of his case as causation and damage. Each of the defendants is entitled to judgment as a matter of law.
A tort is not committed unless D does something injurious to P which causes P damage. To state a cause of action in tort, we must know who D is and what D did and what damage D caused. Constitutional torts are not exempted from these elementary requirements. The opinion of the court fails to tell us who D is, what D did, and what damage D caused.
The gravamen of Allen’s complaint is that he was demoted and harassed in retaliation for, and in anticipation of, remarks he made to the press. The claim that he was demoted because of speaking to the press states a cause of action. Allen, however, has offered no evidence that any defendant did demote him because he spoke to the press.
Allen’s other claim, that he was harassed, does not necessarily state a cause of action under the First Amendment or under 42 U.S.C. 1983. The ambiguity inherent in the claim of harassment must, upon inspection of Allen’s affidavit, be resolved against him: his complaint, as fleshed out by the affidavit, does not state a cause of action as to harassment.
As neither prong of his complaint holds up, summary judgment for the defendants should be affirmed.

Allen’s Demotion

Allen’s Third Amended Complaint alleges that his demotion was caused by Richard *438Rominger) director of the California Department of Food and Agriculture; Jerry Scribner and Hans Van Nes, deputy directors; and by Robert V. Dowell, Lyndon Hawkins, Robert F. Hobza, Charles D. Hunter, and Olaf S. Leifson, employees of the department. Allen’s allegation is that these defendants “conspired to retaliate against him” and did retaliate “by demoting and reassigning him from the medfly project to a position within the Department in Sacramento____” The allegation states a claim cognizable under 42 U.S.C. 1983. Insufficient evidence supports it. The opinion of the court does not distinguish between the eight state defendants. A review of Allen’s complaint and evidence shows that they are alleged to have acted in different ways. None of these ways turn out to involve Allen’s demotion or to be actionable.
• Allen’s affidavit states: “Scribner removed me from the Medfly Project completely, and reassigned me to Sacramento, where I was assigned to trivial, clerical tasks____” Allen does not claim and his evidence does not show that Scribner was responsible for anything more than the transfer back to Sacramento. Nothing he has offered goes to show Scribner was responsible for assigning him the work he was given. The question, then, is whether the transfer, in and of itself, amounted to a constitutional tort. The court in n. 16 takes the position that even if the tasks Allen was made to perform “were commensurate with his training and experience” they were significantly different from the field work he had been performing and if Allen “reasonably felt the office work was less desirable,” the transfer would have been tortious.
The court goes beyond the cases it cites in support of this position. In McGill v. Board of Education, 602 F.2d 774 (7th Cir.1979), the court expressly qualified its statement on transfers by specifying that tortious transfers were “to a school with a less desirable reputation or one perceived as dangerous or one that is difficult to get to.” Hughes v. Whitmer, 714 F.2d 1407 (8th Cir.1983) cites the language of McGill but actually approves a transfer “at least indirectly traceable to Hughes’ various speech-related accusations and investigations.” Id. at 1421. Simpson v. Weeks, 570 F.2d 240 (8th Cir.1978) involved a negative evaluation in retaliation for speech. No case before now appears to have held that a transfer to a position commensurate with an employee’s training and experience was tortious unless there was something about the new job site that made performance of work there significantly less attractive. Nothing in Allen’s complaint or affidavit alleges or shows that Scribner knew he was transferring Allen to a significantly less attractive place to work. Obviously, transfers can be a weapon of bureaucratic reprisal. Just as obviously, transfers can be for the efficiency of the service. Unless a plaintiff can show that there was something about the transfer, beyond the transfer itself, by which he was injured, he has not stated a case.
As to the other defendants, no evidence at all has been offered against Rominger, the department’s head. The court relies on a single affidavit executed by one Cynthia Watts. This affidavit relates hearsay that she had been told that Tween had been told by “several state and/or federal officials” to remove Allen. This hearsay, if objected to would not have been admissible. Fed.R. Civ.P. 56(e). If Cynthia Watts testifies at the trial, this evidence will not be admissible if objected to. Since it was not objected to here, it may be considered. Bieghler v. Kleppe, 633 F.2d 531, 534 (9th Cir.1980). What does the Watts hearsay prove? Indulging the plaintiff in drawing the most favorable inferences to him, it can be inferred that there were state officials who wanted Allen removed. It is not an inference, but a blind guess that Rominger was one of those officials. There is a difference between inferring and guessing. We have no business engaging in guessing.
The parties are entitled to have the determination of their rights rest on more than speculation and guesswork. Neely v. St. Paul Fire and Marine Insurance Co., 584 F.2d 341, 346 (9th Cir.1978) (summary judgment against plaintiff affirmed where jury would have to rely “upon surmise and spec*439ulation.”). Fed.R.Civ.P. 56(e) requires the party opposing summary judgment “to set forth specific facts” if he is to defeat the motion. It is not enough to come up with the “supposition, speculation, and eonelusory argument of counsel.” British Airways v. Boeing Co., 585 F.2d 946, 954 (9th Cir. 1978). On a motion for summary judgment, “the trier of fact is not permitted to resort to speculation and surmise.” National Industries, Inc. v. Republic National Life Insurance Co., 677 F.2d 1258, 1267 (9th Cir.1982).
Not only does the Watts hearsay fail to tell us anything at all about Rominger, it tells us nothing about the motivation of those who wanted to remove Allen. As far as appears from the Watts hearsay, the reason the anonymous officials wanted Rominger out was because he was an insubordinate employee. Again, the court does not draw an inference, but makes a guess when it supposes that the Watts affidavit supports Allen’s claim that he was transferred because of his exercise of speech. The affidavit is not evidence against him at all. Nor can Rominger be made to answer a Section 1983 suit on the ground of respondeat superior. Johnson v. Glick, 481 F.2d 1028, 1034 (2nd Cir.1973) (per Friendly, J.).
Van Nes is shown, by the plaintiff’s evidence, to have warned him not to speak to the press, and Leifson to have threatened him with reprisal if he did so. No evidence connects Van Nes’ warning or Leifson’s threat to what actually happened, viz. his assignment to work Allen describes as trivial. Leifson’s alleged threat followed his alleged demotion by six months. As to Dowell, Hawkins, Hobza and Hunter, what the plaintiff swears they did was to harass and humiliate him in his new job. By no stretch of the imagination does this testimony show that they conspired to put Allen in his new position.
In no way does the court specify how these subordinate employees in the Department could have demoted Allen. Hans Van Nes, Robert V. Dowell, Lyndon Hawkins, Robert F. Hobza, Charles D. Hunter, and Olaf S. Leifson are compelled by this court to answer a complaint for which the plaintiff provides no evidence whatsoever.
Justice is owed to individuals. It is not enough for a plaintiff to have the vague idea that something is amiss and then hold responsible everyone who comes to mind. At a minimum the aggrieved party must be able to show that the individuals he is suing had some connection with the alleged wrong. This Allen has spectacularly failed to do as far as Van Nes, Dowell, Hawkins, Hobza, Hunter, and Leifson are charged by him with transferring and demoting him. With no evidence at all he has slandered these men and subjected them to the trials and hazards of litigation. It makes matters worse for this court to put an apparent seal of approbation on such malicious pleading and such unfair lawyering.

Allen’s Harassment

“Harassment” is a term which embraces both physical and verbal conduct. Physical action by government officials to prevent free speech is a constitutional tort. Verbal action is another story, not least because verbal action presumptively itself enjoys the protection of the Constitution. The conduct of each defendant needs to be inspected to determine whether any of them in any unconstitutional way harassed Allen.1
*4401. Gordon Tween. On August 5, 1980, Tween issued a memorandum reading as follows:
“To promote continuity in information dissemination to the news media the following procedures will be followed:
“Please refer all news media inquiries to Don Henry/Gordon Tween or their assigned representatives. Should the responsible person be unavailable, take a message. Do not attempt to supply information unless you have been directed to do so.” CR 176:32-41, 72-78, Exhibits A and G.
Authorship of that memorandum is the only specific action of Tween that Allen has alleged and offered proof of having happened.
The memorandum was as blameless as any office manual on policy and procedures. Every level of government, including the courts, has authorized spokespersons. Approved channels for conveying information to the press are standard in government or business. To ask Tween to answer in damages for such a normal and necessary directive is to make routine procedure a violation of the Constitution.
2. Robert Milam. Allen’s affidavit declares: “Milam stated that he would personally spray me with pesticide, from an airplane, if I spoke to the media. I felt physically threatened and therefore avoided talking to the press.” Allen’s Complaint is here more detailed than his affidavit. The Complaint says that this threat was made by Milam in Allen’s office, and that Milam also said, “I will have your head.” The threat, the Complaint says, “did in fact have a chilling effect on Plaintiff’s exercise of his rights of free speech.”
It is of course doubtful that, if Milam actually uttered the words complained of, he uttered them in a literal sense. We can rule as a matter of law that he did not intend to treat Allen as Herod treated John the Baptist. We could with almost equal confidence rule that he did not mean to suggest that he would get in a plane and fire away at Allen.
Even taking his words with an almost obtuse literal mindedness, they did not amount to an assault at common law. For that, there has to be “a threat of violence exhibiting an intention to assault, and a present ability to carry the threat into execution.” Read v. Coker, 73 C.B. 850, 138 Eng.Rep. 1437 (Common Pleas 1853); Tuberville v. Savage, 1 Mod. 3, 86 Eng.Rep. 684 (King’s Bench 1669). If Milam had been in the plane with his hand on the spray gun and Allen had been in his sights on the ground, Milam’s words would have been a tort. Uttered in Allen’s office, they were, if said, bluster and bullying, nothing more.
Constitutional tort law has been molded by the courts with attention to state tort law. In general, it is crystal clear that verbal intimidation is not a constitutional tort. Collins v. Cundy, 603 F.2d 825, 827 (10th Cir.1979). The furthest this circuit has gone in recognizing verbal intimidation as tortious is to hold that in the special context of a prison a constitutional tort is committed by prison officials threatening a prisoner with bodily harm if he sought legal redress for beatings. Gaut v. Sunn, 792 F.2d 874 (9th Cir.1986); cf. Hudspeth v. Figgins, 584 F.2d 1345 (4th Cir.1978), cert. denied 441 U.S. 913, 99 S.Ct. 2013, 60 L.Ed.2d 386 (1979). The rationale is that, given the nature of prison and prison guards, such threats are likely to be successful in cutting off access to the courts. Gaut at 875.
Milam was not a prison guard and Allen was not a prisoner. The most that is alleged here is that Allen’s First Amendment rights were “chilled.” The evidence shows that the allegation is far from true. Allen continued to speak boldly to the press. The threats were not successful. Access was not cut off. No constitutional tort was constituted by the words.
3. Olaf S. Leifson. According to Allen’s affidavit, in June 1981 Leifson yelled *441at him, “If you talk to the press, I’ll have your ass.” Allen declares, “As a result, I felt physically threatened and in great emotional distress, and feared for my life. I fled Sacramento for two weeks and went to Santa Maria for safety____ Since June 1981 I have felt continually physically threatened by Leifson and have experienced great stress when running into him in the Department hallways and elevators.”
The expression, “I’ll have your ass” is no more literal than “I’ll have your head.” As a matter of law we could rule that it conveyed no physical threat. Allen, it appears from his affidavit, has difficulty with some standard American colloquialisms — for example when Van Nes told him that the Department could not speak with “a forked tongue,” Allen understood him to say that the Department could not speak “with fork and tongue.”
Even if Leifson’s supposed language was understood in the most literal sense, no evidence has been offered that it amounted to an assault, let alone a constitutional tort. The frisson experienced by Allen is not actionable. His ardor to speak to the press was not chilled. Whatever emotions attended his encounters in elevators with Leifson, he spoke again to the public and the press in the fall of 1981 after his abrasive meeting with Leifson. The threat, if there was one, was ineffective.
4. Hans Van Nes and Lyndon Hawkins. Allen’s affidavit tells how they called him at home and told him not to attend a hearing before a state senate committee. When he ignored the request and went to the hearing, “they accosted me and again demanded that I not enter the hearing room.” This action did not deter Allen. But the chairman of the committee quashed his subpoena to testify and for that reason he apparently did not testify. Allen suggests that Van Nes “convinced” the chairman to quash the subpoena. Allen does not indicate how Allen formed this belief or what would be illegal in so convincing the chairman. Again we are confronted with guesswork and speculation which cannot defeat a motion for summary judgment. National Industries, Inc. v. Republic National Life Insurance Co., 677 F.2d 1258, 1267 (9th Cir.1982). Nor does he indicate any tort in the telephone call and repeated requests directed to him by Van Nes and Hawkins.
5. Robert V. Dowell, Robert F. Hobza and Charles D. Hunter. Dowell, Hobza, and Hunter, plus Hawkins and Leifson, are said in Allen’s affidavit to have subjected him to “abuse, harassment, and stress at work.” What this general allegation means is apparently spelled out by what follows in more specific allegations. Hobza allegedly ordered Allen not to talk to the press. Hunter and Hawkins are said to have destroyed phone messages from the press which had been put on the board at work. Dowell, Hawkins, Hobza and Hunter are all alleged by Allen to have put him “under surveillance” and “monitored and watched” him to keep him from speaking to the press. In her affidavit Doris Jennings supports Allen’s belief about the phone messages and uses identical language with that of the plaintiff in swearing that the defendants “constantly watched and surveilled him.” None of these allegations state a constitutional tort. Hobza’s verbal order was no tort. The alleged destruction of the messages on a public board is difficult to classify as a deprivation of a constitutional right; neither life nor liberty nor property was taken. To be watched or monitored is no tort. Confinement or imprisonment was not attempted or contemplated.

Allen’s Damages

Allen’s Complaint alleges that as a result of the wrongful conduct of each of the defendants he was “injured in his health, strength, and activity, sustaining injury- to his nervous system and person” and that he believes such injuries “will result in some permanent disability and impaired earning capacity.” Allen’s affidavit asserts, “As a direct result of the stress and harassment perpetrated on me by defendants at work, I have developed psychiatric and physical disorders and have been in psychotherapy.”
*442Allen’s evidence of damages does not support the claim of the Complaint against Tween, Milam, Scribner, or Rominger. None of these men are said by Allen to have “perpetrated” stress on him “at work.” These defendants cannot be held liable for harm they did not cause. There can be no tort without injury.
As to the six state employees alleged to have caused stress, stress caused by “monitoring” and “watching” as well as stress caused by sharing an elevator and by harsh vernacular language is not the kind of harm cognizable in an action for the vindication of one’s civil rights.

The General Conspiracy Claim

Allen’s complaint does not charge the defendants Gordon Tween and Robert Mi-lam, employees of the United States Department of Agriculture, with his demotion. Nor is any evidence offered to show that they demoted him. It is difficult to imagine how they could have demoted him. Demotion, if it occurred, was done by officials in the state department. It was beyond the power of any federal official. The federal officials are, however, charged with conspiracy to remove Allen.
The opinion of the court at n. 18 observes, “Tween was mentioned by name in the Watts affidavit.” But the opinion fails to observe that the Watts hearsay is simply reporting a conversation with Tween. At no point does Watts say that she had any information that Tween acted on the requests made to him. Again, we are confronted not with an inference but a guess — a guess that because Tween said he had been told to do something, he did it and that he had the power to do it. Once more the court engages in what a strong line of precedents tells us is impermissible — defeating summary judgment by a surmise. National Industries, Inc. v. Republic National Life Insurance Co., 677 F.2d 1258, 1267 (9th Cir.1982).
The court at n. 18 also puts an emphasis on Scribner’s declaration “that he arbitrated several disputes between Tween and Allen and that Tween informed him he could no longer work with Allen.” The court says that, “Construing the evidence in the light most favorable to Allen, we cannot ... conclude that Rominger and Tween were not partly responsible for Allen’s transfer.” But absolutely nothing in what the court relies on suggests that Tween’s dissatisfaction arose from Allen’s statements to the press. In no way does Scribner’s declaration provide evidence that Tween was responsible for demoting Allen because of Allen’s exercise of his right to free speech. To the contrary, Scribner’s declaration states that the most serious dispute between Allen and Tween concerned “Mr.- Allen’s refusal to develop and implement a system to ensure quadrants were being surveyed for larvae.” Scribner goes on to state that Allen “was asked to concentrate on fruit collection, but he refused to do this job unless he could do the larvae information also. At this point Gordon Tween informed me he could no longer work with Mr. Allen.” It is extraordinarily difficult to understand how the court can quote selectively from the Scribner declaration to find that it gives any support to Allen’s case.
In addition to the slightly more specific claim that Tween, Rominger and Scribner conspired to remove him and that they plus Hawkins, Hobza, Hunter and Van Nes conspired to demote him, Allen alleges in his Complaint that all the defendants deprived him “of his freedom of speech and deprived him of his liberty and property without due process of law.” This broad claim is completely conclusory. It was unsupported in the Complaint except as it referred back to the earlier allegations. No evidence was offered by Allen to prove its truth. It adds nothing to the claims already dealt with.

The First Amendment Rights of Hawkins, Hobza, Leifson, Milam, Van Nes and Tween

Six of the defendants have got into legal trouble by their words — words in five instances allegedly addressed to Allen and in Tween’s case addressed to workers on the. Medfly Project. For these words they have had to busy themselves with lawyers and have their depositions taken and be *443prepared to pay large damages. Indeed Allen’s complaint asks from each of them the damages he can prove plus $1 million in punitive damages plus attorney’s fees. In Allen’s pendent state claims — now dismissed — he sought additional punitive damages from each defendants totaling $4,100,-000. If any one has been harassed for speaking, it is the defendants who have been harassed by Allen.
To say that the threat of such damages and the actuality of having to answer in a lawsuit do not have a chilling effect on free speech would be to suppose a government of heroes. The effect of the court’s opinion will chill to near the freezing point. Any official who knows of this case will watch his tongue when he speaks to a potentially disgruntled employee.
The language used by Tween, Hawkins, Hobza, and Van Nes was admittedly inoffensive. At least Allen has found nothing to complain of in its style. His opening brief characterizes Tween’s memo as setting “the official unconstitutional media policy of the project.” If Tween’s policy was unconstitutional, most departments of the government operate unconstitutionally. Van Nes, according to Allen, did what any citizen has a right to do — exercise his First Amendment right of speech to persuade a legislator not to call a witness. The language allegedly used by Leifson and Milam was rough. Rough or smooth, inoffensive or unkind, the speech was entitled to the protection of the First Amendment unless it was criminal or tortious. It was eoncededly not criminal. The court’s opinion makes it constitutionally tortious. Expansion of Allen’s free speech rights curtails the free speech of those who represent the government.

The Federalist Issue

To use the federal tort law to discipline state officials is to assert the paramount position of the Constitution. Salutary in itself, the practice injures the right relationship of the states to the federal government when a tenuous tort is teased out of the ordinary conduct of state business. Cf. Kannisto v. City and County of San Francisco, 541 F.2d 841, 845 (9th Cir.1976) (Sneed, J., concurring). Respect for the federal system as much as respect for the great guarantee of free speech requires a federal court not to, let a federal case be fashioned out of innocent orders, misunderstood language, unsubstantiated claims of conspiracy and exaggerated emotional reactions.
I would Affirm.

. The opinion of the court at footnote 17 relies on Bart v. Telford, 677 F.2d 622 (7th Cir.1982) for the proposition that Allen has a claim for "the alleged harassment.” The footnote suffers from not analyzing what the alleged harassment in Bart consisted in. In Bart the harassment consisted in the "selective enforcement of work rules” and in reprimands by the plaintiffs boss, the mayor of the city. Bart v. Telford, 677 F.2d 622, 625 (7th Cir.1982). Judge Posner went on to say
Yet even in the field of constitutional torts de minimis non curat lex. Section 1983 is a tort statute. A tort to be actionable requires injury. It would trivialize the First Amendment to hold that harassment for exercising the right of free speech was always actionable no matter how unlikely to deter a person of ordinary firmness from that exercise — that if the Mayor of Springfield had frowned at Miss Bart for running for public office he would be liable for damages (unprovable, of course) under section 1983.
*440Id. at 625. In our case, the most Allen has shown are frowns and barks, not discipline imposed by his supervisor.